Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-25-21 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	Upon reconsideration, the restriction requirement has been withdrawn.  Claims 1-26 have been examined on the merits.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Each of claims 1, 12 and 22 describe "axially shorter mound" and "axially longer mound".  It is unclear if (1) the different lengths of the mounds is determined in the axial direction of the tire (as apparently literally required), the axial direction of the tire being parallel to the rotation axis of the tire or (2) the different lengths of the mounds is determined in circumferential direction of the tire (as apparently intended and as illustrated for example in FIGURE 1).  In each of claims 1, 12 and 22, it is suggested to (1) change "axially shorter mound" to --circumferentially shorter mound-- and (2) change "axially longer mound" to --circumferentially longer mound--.    
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Bogenschuetz et al
8)	Claims 1-2, 4, 7-8, 10-11, 22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogenschuetz et al (US 2005/0211353).

flank segment 7a ("first direction facing surface including a circumferentially shorter mound") inclined at angle alpha = 0 to 5 degrees with respect to the radial direction,
flank segment 7b ("first direction facing surface including a circumferentially longer mound") inclined at angle beta = 5-15 degrees with respect to the radial direction

and block flank 8 comprising
flank segment 8a ("second direction facing surface of a circumferentially shorter mound") inclined at angle alpha = 0 to 5 degrees with respect to the radial direction,
flank segment 8b ("second direction facing surface of a circumferentially longer mound") inclined at angle beta = 5-15 degrees with respect to the radial direction.

As can be seen from FIGURES 2A, 2B, each flank segment extends from an outermost surface of the block to a groove bottom, angle alpha is greater than 0 degrees with respect to the radial direction and angle beta is greater than 0 degrees with respect to the radial direction.  Flank segments 7a, 7b define shorter mounds than flank segments 7b, 8b since flank segments 7a, 7b are inclined a smaller angle with respect to the radial direction that the angle of inclination flank segments 7b, 8b with respect to the radial direction.  Since a tire can rotate in two directions, the first facing surface is a forward facing surface when the tire rotates in one direction whereas the second facing surface is a forward facing surface when the tire rotates in the other direction.  

	The claimed first medial knobs read on left central blocks 3a.
	The claimed second medial knobs read on right central blocks 3a.

	The claimed first lateral most knobs read on left shoulder blocks 4a.
 	The claimed second lateral most knobs read on right shoulder blocks 4a.

	The claimed central gap reads on the center circumferential groove [FIG. 1].

	The claimed shorter mound reads on a shorter flank (7a or 8a) [FIGS. 1-2].
	The claimed longer mound reads on a longer flank (7b or 8b) [FIGS. 1-2].  
Since flanks 7b, 7a and flanks 8a, 8b are part of the same block, each of Bogrnschuetz et al's blocks ("knobs") comprises an axially shorter mound and an axially longer mound attached side-by-side and extending from a contact surface of the block to a base thereof.
	As to claims 2 and 22, Bogenschuetz et al's tread inherently has a central zone having a width = 15-65% tire width.   
	As to claim 4, Bogenschuetz et al's center circumferential groove is devoid of any knob contact surfaces.
	As to claims 7 and 8, one of ordinary skill in the art would readily understand that the shoulder blocks and central blocks have the same height.
	Claims 10 and 25 fail to require tire structure different from that suggested by Bogenschuetz et al; minor axially "inner sections" of the central blocks (e.g. each "axially inner section" having a width for example of 1% of width of the central block) amounting to less than 20% of a total surface area of "the central zone". 

Fujii
9)	Claims 1-11 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 03-139402) in view of Bogenschuetz et al (US 2005/0211353).
	Fujii discloses a pneumatic tire having a tread comprising blocks separated by a center circumferential groove G, shoulder circumferential grooves G1 and lateral grooves G3 [FIGURES 1, 3].  A central gap (which is devoid of any knob contact surfaces) is defined by the center circumferential groove lies between edges of the central blocks [FIGURE 3]. The blocks include two rows (arrays) of central blocks (medial knobs) and two rows of shoulder blocks (lateral most knobs) [FIGURE 3].  The tread width TW is 85-100% of the tire section width SW [translation].  The width LW of ground contact section SL + width RW of ground contact section SR is 60-75% of tread width [translation].  Fujii does not recite different length mounds. 
	As to claims 1, 12 and 22, it would have been obvious to one of ordinary skill in the art to provide Fujii's tire such that the tire tread comprises a block pattern tread comprising four rows of blocks (two rows of central / medial blocks and two rows of shoulder / lateral most blocks), a wide center circumferential groove which is devoid of any knob contact surfaces and shoulder circumferential grooves such that the central and shoulder blocks each comprise a shorter mound and longer mound since (1) Fujii 
flank segment 7a ("first direction facing surface including a circumferentially shorter mound") inclined at angle alpha = 0 to 5 degrees with respect to the radial direction,
flank segment 7b ("first direction facing surface including a circumferentially longer mound") inclined at angle beta = 5-15 degrees with respect to the radial direction

and block flank 8 comprising
flank segment 8a ("second direction facing surface of a circumferentially shorter mound") inclined at angle alpha = 0 to 5 degrees with respect to the radial direction,
flank segment 8b ("second direction facing surface of a circumferentially longer mound") inclined at angle beta = 5-15 degrees with respect to the radial direction.

so as to obtain good braking properties on a dry surface and good aquaplaning and wet braking properties and optionally (2) official notice is taken that it is well known / conventional per se in the tire art to mount a tire having a directional tread pattern such that the tire rotates in its preferred rotation direction or opposite to its preferred rotation direction.  When considered as a whole, the applied prior art fairly render obvious a tire having a block tread pattern wherein the block tread pattern comprises a wide center circumferential groove as per Fujji and different inclination block flanks as per Bogenschuetz et al.
	As to claims 1-5 and 22-23, it would have been obvious to one of ordinary skill in the art to provide Fujii's tire such that the width of the center circumferential groove C of the center circumferential groove being about 70% of the total width GWT of the circumferential grooves.  When tire size is 205/60R145 (tire section width = 205 mm), TW = 85%SW, LW + RW = 75%TW, and GWC = 70% GWT, then width GWC of center circumferential groove in FIGURE 3 = 30 mm [TW = 85%SW, SW = 205 mm  →  TW = 174 mm; →→ GWT = 100%TW - (LW + RW), LW + RW = 75%TW → GWT = 25%TW →→ GWC = 70%GWT, GWT = 25%TW, TW = 174 mm → GWC = 30 mm].  One of ordinary skill would readily appreciate that Fujii's tire may have other tire sizes and would have found it obvious to use other well known tire sizes such as 185/70R13 (tire section width SW = 185 mm); the width of the center circumferential groove decreasing as tire section width decreases.
	As to claims 6 and 24, it would have been obvious to one of ordinary skill in the art to provide Fujii's pneumatic tire such that the circumferential grooves have a depth of at least 3% tire width so that the central blocks (medial knobs) have a height of at least 3% tire width since (1) Fujii teaches a tire size of 205 /60R145 (section width SW = 205 mm) and (2) official notice is taken that it is well known / conventional per se to provide 
	As to claims 7-8, it would have been obvious to one of ordinary skill in the art to provide Fujii's pneumatic tire such that the central blocks (medial knobs) comprise a height that is at least 20% of the height of the shoulder blocks (lateral most knobs) since official notice is taken that it is well known / conventional per se in the tire art to provide a pneumatic passenger tire having a tread comprising central blocks and shoulder blocks such that the height of the central blocks falls within the range of at least 20% of the height of the shoulder blocks (e.g. the height of the central blocks is 100% of the height of the shoulder blocks). 
	As to claim 9, Fujii's FIGURE 3 shows that the width (central gap width) of the center circumferential groove is greater than the width (lateral gap width) of the shoulder circumferential grooves.   
	Claims 10 and 25 fail to require tire structure different from that suggested by Fujii; minor axially "inner sections" of the central blocks (e.g. each "axially inner section" having a width for example of 1% of width of the central block) amounting to less than 20% of a total surface area of "the central zone". 
	As to claims 11 and 26, the aggregate length of the contact surfaces of the central blocks in each row of blocks is at least 25% of the circumference since Fujii's FIGURE 3 shows the lateral groove having a width of about 10% of length of the central block. 
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 03-139402) in view of Bogenschuetz et al (US 2005/0211353) as applied above and further in view of Fontaine (US 5,343,918) and/or France 836 (FR 819836).
	As to claims 12-21, it would have been obvious to one of ordinary skill in the art to provide Fujii's tire such that for each side of the tread, the side wall of the center circumferential groove is inclined an angle with respect to the normal to top surface of the central blocks (medial knobs) less than an angle of the axially inner side wall of the shoulder circumferential groove with respect to the top surface of the central blocks (medial knobs) so that for each of the central blocks (medial knobs), an interior side wall of the central block extends from an inside contact surface of the top surface of the central block toward a base surface of the tire at a first angle with respect to the normal to the top surface, the interior side wall facing toward the central gap, and an exterior side wall of the central block extends from an outside contact surface of the top surface of the central block toward a base surface of the tire at a second angle with respect to the normal to the top surface, the first angle being less than the second angle [claim 12] since it is well known in the tire tread art as evidenced by Fontaine [FIGURES 14, 15] and/or France 836 [FIGURE 1] to provide a pneumatic tire having a tread comprising a center circumferential groove and shoulder circumferential grooves such that such that for each side of the tread, the side wall of the center circumferential groove is inclined an angle with respect to the normal to top surface of a central land portion less than an angle of the axially inner side wall of the shoulder circumferential groove with respect to the top surface of the central land portion; it being noted that 
Remarks
11)	Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to applicant's description in the RCE filed 2-25-21 of the interview on 12-10-20, examiner comments: INTERVIEW RECORD OK.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2021